Citation Nr: 1110632	
Decision Date: 03/17/11    Archive Date: 03/30/11

DOCKET NO.  09-03 368A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Wichita, Kansas


THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent for posttraumatic stress disorder.

2.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney at Law


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The Veteran served on active duty from January 1963 to January 1966.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2008 and October 2008 rating decisions by the Department of Veterans Affairs (VA) Medical and Regional Office Center (RO) in Wichita, Kansas

The appeal is remanded to the RO.  


REMAND

The Veteran is seeking entitlement to an increased evaluation in excess of 50 percent for his posttraumatic stress disorder (PTSD) and a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU benefits).  The issue of entitlement to TDIU benefits is inextricably intertwined with Veteran's claim for an increased evaluation for PTSD.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009) (holding that a request for TDIU is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or, if a disability upon which entitlement to TDIU is based has already been found to be service-connected, as part of a claim for increased compensation). 

In July 2009, the Veteran's representative submitted a copy of the Veteran's Social Security file.  The Veteran's representative indicated that the Veteran does not waive RO consideration of this evidence, and requested that the case be remanded to the RO for its consideration of this evidence.  Accordingly, the Board must return the case to the RO for consideration of the additional evidence and issuance of a supplemental statement of the case.  See 38 C.F.R. § 19.31 (2010).  

A review of the additional VA treatment records submitted by the Veteran's representative indicates that the Veteran's psychiatric manifestations may be worsening.  Accordingly, the Veteran must be scheduled for the appropriate VA examination to ascertain the current severity of his PTSD.  38 C.F.R. § 3.159(c)(4)(i); see Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (finding that a Veteran is entitled to a new examination after a two-year period between the last VA examination and the Veteran's contention that the pertinent disability had increased in severity); see also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (holding that VA's statutory duty to assist includes a thorough and contemporaneous medical examination).  Given the passage of time, the RO, with the assistance of the Veteran, must also attempt to obtain the Veteran's updated treatment records.

VA will grant TDIU benefits when the evidence shows that the Veteran is precluded, by reason of service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2010).  TDIU benefits are granted only when it is established that the service-connected disabilities are so severe, standing alone, as to prevent the retaining of gainful employment.  If there is only one such disability, it must be rated at least 60 percent disabling to qualify for TDIU benefits; if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  The Board does not have the authority to assign an extraschedular total disability rating for compensation purposes based on individual unemployability in the first instance.  Bowling v. Principi, 15 Vet. App. 1 (2001).  

Where these percentage requirements are not met, entitlement to benefits on an extraschedular basis may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, and consideration is given to the Veteran's background including his employment and educational history.  38 C.F.R. §4.16(b).  In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but it may not be given to his age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2010). 

In this case, service connection is in effect for PTSD, rated 50 percent disabling; glaucoma, rated 10 percent disabling; tinnitus, rated 10 percent disabling; and bilateral hearing loss, rated noncompensable.  The Veteran's combined rating for these disabilities was 60 percent, since August 2008.  See 38 C.F.R. § 4.25 (2010).

Given the passage of time herein, the RO must schedule the Veteran for a current VA examination to ascertain the severity of his service-connected disabilities, and their effect on his ability to obtain and retain gainful employment.  38 C.F.R. § 3.159(c)(4)(i) (2010).  

Accordingly, the case is remanded for the following actions:

1.  The RO must contact the Veteran to provide him an opportunity to identify all VA and non-VA medical providers who have treated him for his service-connected disabilities, since August 2008.  Regardless of his response, the RO must attempt to obtain updated VA treatment records, since August 2008, from the VA medical center in Topeka, Kansas.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain the identified records, the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) notify the Veteran that that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  

2.  The Veteran must be afforded the appropriate VA examination to determine the current severity of his service-connected PTSD.  The claims file must be made available to the examiner for review in conjunction with the examination.  The examiner must provide accurate and fully descriptive assessments of all psychiatric symptoms.  The examiner must also enter a complete multiaxial evaluation, and assign a GAF score, together with an explanation of what the score represents in terms of his psychological, social, and occupational functioning.  The report must be typed.

3.  The Veteran must be afforded the appropriate VA examination(s) to determine the effect of his service-connected disabilities on his ability to obtain and retain employment.  The Veteran's claims file must be made available to the examiner for review in conjunction with the examination.  All tests and studies deemed necessary must be performed.  The VA examiner must elicit from the Veteran and record for clinical purposes a full work and educational history.  Based on a review of the case and the claims file, the examiner must provide an opinion as to whether the Veteran's service-connected disabilities standing alone preclude him from securing and following substantially gainful employment consistent with his education and occupational experience.  This opinion must include an explanation of the bases for the opinion.  If the requested opinion cannot be made without resort to speculation, the examiner must state this and specifically explain why this opinion cannot be provided without resort to speculation.  The report must be typed.

4.  The RO must notify the Veteran that it is his responsibility to report for any VA examination scheduled, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2010).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.  Copies of all documentation notifying the Veteran of any scheduled VA examination must be placed in the Veteran's claims file.

5.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims on appeal must be readjudicated, including consideration of all evidence received since the most recent statements of the case were issued.  If any claim remains denied, a supplemental statement of the case, to include a discussion of 38 C.F.R. § 4.16 (b), must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

